     Case: 4:19-cr-00022-RLW Doc. #: 2 Filed: 01/10/19 Page: 1 of 2 PageID #: 5


                                                                                       F~ter
                            UNITED STATES DISTRICT COURT                            JAN 1 0 2019/
                                EASTERN DISTRICT OF MISSOURI
                                                                                    U.S. DISTRICT COURT
                                      EASTERN DIVISION                            EASTERN Dl~TRICT Of MO
                                                                                        SJ.LOUIS
UNITED STATES OF AMERICA,                         )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )
                                                  )    4:19CR022 RLW/JMB
W.T. CORTEZ LAKES,                                )
                                                  )
               Defendant.                         )

                                          INDICTMENT

                                           COUNT ONE

       The Grand Jury charges that:

       On or about December 3, 2018, within the Eastern District of Missouri,

                                      W.T. CORTEZ LAKES,

the Defendant herein, did threaten to assault and murder unnamed deputy United States

Marshals, federal law enforcement officers, with intent to impede,
                                                              ,,
                                                                   intimidate, and interfere with

those deputy United States Marshals while they were engaged in the performance of their official

duties,

       In violation of Title 18, United States Code, Section 115.

                                          COUNT TWO

       The Grand Jury charges that:

       On or about December 3, 2018, within the Eastern District of Missouri,

                                      W.T. CORTEZ LAKES,

the Defendant herein, did by a threatening communication endeavor to influence, intimidate, and

impede U.S. Probation Officer Jennifer Parker, a judicial officer, in the discharge of her duties in

U.S. v. Lakes, 4:10-CR-00412-AGF, by threatening to assault and murder her.

       In violation of Title 18, United States Code, Section 1503.
       Case: 4:19-cr-00022-RLW Doc. #: 2 Filed: 01/10/19 Page: 2 of 2 PageID #: 6




                                           COUNT THREE

         The Grand Jury charges that:

         On or about November 24, 2018, in St. Louis County, within the Eastern District of

    Missouri,

                                        W.T. CORTEZ LAKES,

    the Defendant herein, having been previously convicted of one or more crimes punishable by a

    term of imprisonment exceeding one year, did knowingly possess a firearm, which traveled in

    interstate or foreign comm~rce during or prior to being in the Defendant's possession.
I

         In violation of Title 18, United States Code, Section 922(g)(l).


                                                                A TRUE BILL


                                                                FOREPERSON
    JEFFREY B. JENSEN
    United States Attorney



    JASON S. DUNKEL, #65886MO
    Assistant United States Attorney
